                  Case 1:18-cv-02185-LJL Document 325 Filed 04/01/21 Page 1 of 4




    Edward D. Greim
    edgreim@gravesgarrett.com
                                                  April 1, 2021
    Hon. Lewis J. Liman
    United States Courthouse
    Courtroom 17A
    500 Pearl Street
    New York, New York 10007

       Re:      Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (LJL)-
                DCF/Strategic Vision’s Trial Witness Bob Fu

    Dear Judge Liman:

           Bob Fu should not be stricken from Strategic’s trial witness list. Dr. Fu was disclosed by
    name in Strategic’s findings of fact submitted with the original (proposed) Pretrial Order on
    October 30, 2020.1 Dr. Fu was not officially listed as a trial witness until January 29, 2021, for
    several compelling reasons. First, Strategic needed to confirm his willingness to travel to New
    York in the circumstances of this pandemic to testify about events that had just occurred in
    September and October 2020. Second, Strategic was hopeful that its proposed DX-98, which
    evidenced Guo’s attacks on Dr. Fu using Guo’s “GNews” outlet, would be admitted, but this Court
    ruled newspaper articles inadmissible in late December 2020, ECF 310, and Eastern has objected
    to that particular exhibit. Strategic’s handling of this witness has been justified and any result
    of the delay harmless for Eastern. Eastern has had almost three months to plan for Dr. Fu’s
    testimony, and no harm will come from allowing him to testify for 30 minutes about how Guo’s
    program of attacks on key Chinese dissidents in the U.S. finally came to Dr. Fu’s front door.

           To grant Eastern’s request to strike Dr. Fu will greatly prejudice Strategic Vision because
    Dr. Fu holds critical evidence supporting Strategic’s fraud claim that Guo Wengui
    misrepresented himself as a dissident of China intent on breaking the CCP’s control over that
    country. The representation induced Strategic and its China Hawk founder to sign a contract to
    provide services to Guo and Eastern (the company his daughter directs), services that Strategic
    never would have provided if Strategic had known that Guo is not a true dissident and holds
    sympathy for the CCP and its leadership. Dr. Fu’s testimony helps establish that Guo is not who
    he represented himself to be.

             1. Strategic’s Fraud Claim Requires Proof that Eastern Made a Misrepresentation.

          Strategic intends to prove that the Research Agreement was procured by fraud. From the
    time French Wallop was first introduced to Guo by Bill Gertz and Lianchao Han through

1
        See Ex. Oct. 30, 2020 communication from Eastern to the Court, copying Strategic, attachment “PLDG
SV_10-30-2020 FOF and COL,” at ¶¶ 125-26 (“More recently, he [Guo] has launched a new round of attacks,
including against Bob Fu. Fu is the head of a Christian organization called ChinaAid based in Mildand, Texas.
ChinaAid supports Christians in China, opposes the CCP, and has now become a target of Guo. Guo supported
groups of Chinese-speakers who traveled to Midland to picket Fu’s home in October, 2020...”).
            Case 1:18-cv-02185-LJL Document 325 Filed 04/01/21 Page 2 of 4




negotiations and performance of the contract, Guo represented that he was a longtime opponent
of the CCP, desired to undermine, sow disruption, and bring about the regime’s downfall, and
would accomplish this through publicizing research about the regime’s corruption. The linchpin
to his plan was the work by Strategic. While Strategic understood that Guo’s plan had the added
personal benefit of supporting his 2017 asylum application as a purported whistleblower in need
of U.S. protection, Strategic did not doubt that undergirding the entire arrangement was Guo’s
fierce opposition to the CCP. Strategic will prove that Wallop agreed to the Research Agreement
to assist someone believed at the time to be absolutely anti-communist. Strategic will then prove
that Guo misrepresented who he was.

       2. Bob Fu Will Provide Proof of One of Three Lines of Strategic’s Fraud Evidence.

       Strategic intends to offer three lines of evidence to prove that Guo’s true intentions for
the Research Agreement were misrepresented. First, Strategic will introduce Guo’s own
statements, posted on social media after Guo began living in the U.S., that show recent in-person
interactions between Guo and the CCP held in a favorable, or at least productive, manner and
discussing a plan for a continuing relationship. In August 2017, just a few months before meeting
Strategic, Guo also gave a clear statement that he intended to be useful to Chinese president Xi
Jinping. Strategic will offer the translation of a recording from March 2017 wherein Guo
expresses contempt for U.S. dissidents who criticize the CCP, and says, “The operation is on now.
I have absolute faith in General Secretary Xi.”

        Bob Fu’s experience, as shown below, is a concrete example of Guo fulfilling his plan in
early 2017 to support the CCP and Chinese leadership. Dr. Fu will not be asked to opine whether
Guo is a dissident-hunter, but this Court could reach that conclusion from Dr. Fu’s testimony
that he did nothing to provoke Guo’s social media war against Dr. Fu in fall 2020: Dr. Fu “was
[in] total shock when [Guo] mobilized his followers to harass and intimidate us just at our door…
I have not done anything dealing with him, any public or private dispute or feud with him before
he attacked me, so the only thing I could think of is that somebody from Beijing must have sent
him an order to take us down.” (The Texan, “Midland Pastor, Billionaire Trade Accusations of
Communist Loyalties,” Isaiah Mitchell, Oct. 13, 2020)

        Second, Strategic will prove that Guo has maintained close business ties with mainland
China and Hong Kong, allowing him to move money from China or Hong Kong to the U.S. when
Guo otherwise has claimed that, as a Chinese dissident, he suffered a total shutout of financial
dealings with China or Hong Kong. This includes the transfer of the $1 million deposit under the
Research Agreement, which came in the form of two wires from ACA in Hong Kong. ACA head
William Je was described by Guo to Strategic trial witness Sasha Gong as his “money man.”
Strategic was not the only recipient: ACA made the payment to Bill Gertz as an “advance” on his
book about Guo and China (proven through Gertz’s deposition testimony) and a $1 million
retainer to a law firm for Guo’s asylum case (proven through admissible public records). Guo’s
close ties are also evidenced by records relating to Guo Media’s Cloudflare account, which show
that programmers physically based in the mainland have open access to its name servers.



                                                                                                    2
             Case 1:18-cv-02185-LJL Document 325 Filed 04/01/21 Page 3 of 4




       Finally, Strategic will prove that Guo has attacked true Chinese dissidents like Sasha
Gong and now Bob Fu. Attacking Chinese dissidents is consistent with Guo’s 2017 plan to
support President Xi and the CCP and the actions of someone who is not himself a Chinese
dissident.

       3. Bob Fu Has a Compelling Story to Tell, Having Personally Experienced the Fact and
          Effect of Guo’s Anti-Dissident Statements on Social Media.

       Xiqiu (Bob) Fu is a naturalized U.S. citizen who emigrated with his family in the late
1990s to escape religious prosecution in China. Dr. Fu became a Christian after the Tiananmen
Square massacre, where he had organized student protests and was subsequently investigated
by the CCP for leading an illegal organization. Dr. Fu and his wife later were imprisoned by the
CCP for holding a house church in Beijing practicing the Christian faith. Living in Texas for
many years now, Dr. Fu serves on the pastoral staff of Mid-Cities Community Church in
Midland. In 2002, Pastor Fu founded ChinaAid, a nonprofit organization with a mission to
“expose the systematic persecution, harassment, torture and imprisonment of Chinese
Christians and human rights lawyers in China.” Dr. Fu has testified before the House Foreign
Affairs Committee, the Senate Judiciary Committee, the U.S. Commission on International
Religious Freedom, the Congressional-Executive Commission on China, and the United Nations
Commission on Human Rights.

       Dr. Fu had no public interaction with Guo other than Dr. Fu’s positive on-line comments
about Guo’s anticommunist efforts in 2017. Nevertheless, in September 2020, Guo issued a
message on social media that “threatened ‘to send up to 200 comrades in a campaign against Fu.
Once our comrades get to your house tomorrow, we will never retreat. We will not start another
campaign until we are done with you.’” (The Texan, Isaiah Mitchell, Oct. 13, 2020). As a result,
Dr. Fu’s family home was surrounded by rioting protestors. On the advice of law enforcement,
Dr. Fu, his wife, and other family members moved from the residence and separated to
undisclosed secure locations. This went on for weeks. The situation was only resolved by the
stipulated preliminary injunction now in effect in litigation filed by Dr. Fu against Guo and Guo’s
media entities. The stipulated preliminary injunction was not entered until Feb. 2, 2021.

       4. Strategic Moved Quickly to List Dr. Fu to Confirm He Would Testify.

        Dr. Fu was not on Strategic’s original witness list due to the close time proximity to when
that list was due (Oct. 30, 2020) and when the events involving Dr. Fu occurred. Further, Dr. Fu
was in hiding. Ultimately, Dr. Fu was officially disclosed on January 29, 2021. In the months
since, Eastern has not sought his deposition. Neither side served Fed. R. Civ. P. 26(a) disclosures
in the initial phase of the case, a timeframe that long predated the involvement of each side’s
current counsel. Regardless, Dr. Fu did not possess evidence relevant to Strategic’s case until
September and October 2020, well past the timeframe to identify individuals with discoverable
information that the party may us to support its claims or defenses. To the best of Strategic’s
knowledge, Eastern did not serve an interrogatory for identification of Strategic’s trial witnesses.
Strategic therefore asks that the Court deny Eastern’s request to strike this critical witness.


                                                                                                       3
       Case 1:18-cv-02185-LJL Document 325 Filed 04/01/21 Page 4 of 4




                                   Respectfully submitted,



                                   Edward D. Greim
                                   Attorney for Defendant/Counterclaimant


cc:   Counsel of record via ECF




                                                                            4
